982 So. 2d 682 (2008)
STATE of Florida, Petitioner,
v.
Donald MONINGER, Respondent.
No. SC07-510.
Supreme Court of Florida.
May 8, 2008.
Bill McCollum, Attorney General, Tallahassee, Florida; and Robert J. Krauss, Assistant Attorney General, Bureau Chief, and Anne Sheer Weiner and Chandra W. Dasrat, Assistant Attorneys General, Tampa, Florida, for Petitioner.
Ronald S. Guralnick of Ronald S. Guralnick, P.A., Miami, Florida, for Respondent.
PER CURIAM.
We originally accepted jurisdiction to review the decision of the Second District Court of Appeal in State v. Moninger, 957 So. 2d 2 (Fla. 2d DCA 2007), based on express and direct conflict with the decision of the Fourth District Court of Appeal in Treadway v. State, 534 So. 2d 825 (Fla. 4th DCA 1988). See art. V, § 3(b)(3), Fla. Const. After further consideration, we have determined that jurisdiction was improvidently granted. Accordingly, we hereby discharge jurisdiction and dismiss review.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.